DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-10 and 12-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 11, which claims 7-10 and 12-17 depend, require one of R1-R3 to be a branched alkyl group comprising 4 carbon atoms and the branching occurs further than the benzylic position. None of the compounds in claims 7-10 and 12-17 comprise this limitation. Claims 7-10 and 12-17 do not further limit claims 1 and 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeong et al. (US 2006/0202194) (hereafter “Jeong”) in view of Kamatani et al. (US 2003/0068526) (hereafter “Kamatani").
Regarding claims 1-6, 11, and 18-20, Jeong teaches an organic light emitting device comprising an anode and a cathode and between the two electrodes is an emission layer (paragraph [0037]).  Jeong teaches the light emitting dopant is a red phosphorescent dopant and can have the following structure,  
    PNG
    media_image1.png
    156
    143
    media_image1.png
    Greyscale
 (paragraph [0023] compound a-8).  Jeong teaches the host material for the red phosphorescent 
Jeong does not specifically teach where the one or more of the methyl groups on the isoquinoline group are butyl groups such an n-butyl and isobutyl instead of methyl groups.
Kamatani teaches a light emitting device comprising a light emitting layer, where the red emissive dopant comprises an isoquinoline dopant (paragraph [0125]).  Kamatani teaches that substituting the isoquinoline ligand with substituents can lead to an increase in quantum efficiency and teaches the replacing a methyl with either a branched or linear butyl group can further increase the quantum efficiency (paragraphs [0127] and [0128]).  Kamatani teaches the increasing the size of the substituent group increases the bulk volume and is considered to be able to suppress the density extraction without changing the luminescence wavelength of the compound (paragraph [0135]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify compound A-8 of Jeong so the methyl group on the phenyl group was an n-butyl group or an isobutyl group; this would lead to compounds that would be the same as applicant's 9 and 16.  The motivation to add the bulky groups as taught by Kamatani would have been to increase the quantum efficiency of the device and suppress the density extraction without changing the luminescence wavelength.


Claims 7, 9, 10, 14, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kamatani et al. (US 2003/0068526) (hereafter “Kamatani").
Regarding claims 7, 9, 10, 14, and 16, Kamatani teaches an organic light emitting device comprising an anode and a cathode and between the two electrodes is an emission layer (paragraphs [0033]-[0037]).  Kamatani teaches the emission layer can comprise a light emitting dopant that is a metal complex that meets the following formula, 
    PNG
    media_image2.png
    116
    123
    media_image2.png
    Greyscale
, where M is preferably iridium, A can be 
    PNG
    media_image3.png
    114
    131
    media_image3.png
    Greyscale
 and N can be 
    PNG
    media_image4.png
    97
    169
    media_image4.png
    Greyscale
, where R1-R10 can be hydrogen atoms or linear or branched alkyl groups  (paragraphs [0037], [0053], and [0150] and Tables 1-23).  Kamatani further teaches that the metal ligand can comprise another ligand that is ligand can be acac (paragraph [0040] Table 16 compound 567).  Kamatani teaches that R2 in the phenyl group of the above formula can be an alkyl group and this group can be a variety of different alkyl groups (Table 19).  Kamatani also teaches that R1 and R3 can be a substituent while the R groups are hydrogen atoms (Table 20).  
Kamatani does not specifically teach where the metal complexes meet the applicant’s claimed invention.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to try to make compounds the meets applicant’s compounds 3, 4, 22, and 24.  Kamatani teaches a general formula and specific examples that would 
    PNG
    media_image2.png
    116
    123
    media_image2.png
    Greyscale
, where M is preferably iridium, A can be 
    PNG
    media_image3.png
    114
    131
    media_image3.png
    Greyscale
 and N can be 
    PNG
    media_image4.png
    97
    169
    media_image4.png
    Greyscale
  where R1-R--4 can be hydrogen atoms or alkyl groups comprising 1-20 carbon atoms and the alkyl chain can be linear or branched.  Kamatani further teaches an additional ligand that is acac.  Given Kamatani general teachings and specific examples it would have been obvious to one of ordinary skill in the art to try to make compounds 3, 4, 22, and 24 of Kamatani. 

Claims 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kamatani et al. (US 2003/0068526) (hereafter “Kamatani") as applied to claims 7, 9, 10, 14, and 16 above, and further in view of Jeong et al. (US 2006/0202194) (hereafter “Jeong”).
Regarding claims 15 and 17, Kamatani teaches the host material can be any known host material (paragraphs [0022]-[0028]).
Kamatani does not teach where the host is applicant's compound C.
Jeong teaches host materials for light emitting devices (paragraphs [0025] and [0037]).  Jeong teaches the host material for the red phosphorescent dopant can be an Al or Zn complex and specifically teaches BAlq as a host material (paragraphs [0025] and [0037]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the host of Kamatani for BAlq as taught by Jeong.  The substitution would have been one known metal complex host material for another and would lead to the predictable results of using BAlq as a host material for phosphorescent dopants.

Claims 7, 8, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwong et al. (US 2003/0072964) (hereafter “Kwong”) in view of Kim et al. (US 2006/0204785) (hereafter “Kim ‘785).
Regarding claims 7, 8, and 12, Kwong teaches an electroluminescent device comprising an anode and a cathode and between the anode and the cathode is an emissive layer (paragraph [0085]).  Kwong teaches the emissive layer can comprise a compound that meets the following formula, 
    PNG
    media_image5.png
    233
    213
    media_image5.png
    Greyscale
 , where n can be 2 A1 and A2 can form acac, and R1-R10 can be activating groups, and specifically teaches methyl as an activating group (paragraphs [0085]-[0095] and [0097]).  Kwong further teaches that at least one of R3, R9, and R10 be an activating group (paragraph [0097]).  Kwong teaches the emissive dopants emit red light (paragraph [0170]).
Kwong does not specifically teach where R1 and R3 are methyl groups, R2 and R4-R10 are hydrogen atoms, and A1 and A2
Kim ‘785 teaches an electroluminescent device comprising red phosphorescent dopants (abstract).  Kim ‘785 teaches the phenyl-quinoline ligand can be substituted with methyl groups and teaches that when the phenyl group is not only substituted at the R3 position (according to Kwong), but at the R1 position (according to Kwong) the device comprising the red phosphorescent dopant has a lower drive voltage and a higher brightness, current efficiency, power efficiency, and lifetime (Table 1 comparison of the first embodiment and the second embodiment).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a red phosphorescent dopant according to Kwong's formula I where n is 2, R1 and R3 are methyl groups, R2 and R4-R10 are hydrogen atoms, and A1 and A2 form acac.  Kwong teaches that it is preferable that at least one of R3, R9, and R10 should be an activating group such as methyl.  Kim '785 teaches that substituting the R1 position along with the R3 position can lead to a device using the material to have a lower drive voltage and a higher brightness, current efficiency, power efficiency, and lifetime; therefore, it would have been obvious to one of ordinary skill in the art to make a compound that is the same as applicant's compound 1.  

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kwong et al. (US 2003/0072964) (hereafter “Kwong”) in view of Kim et al. (US 2006/0204785) (hereafter “Kim ‘785) as applied to claims 7, 8, and 12 above, and further in view of Adachi et al. (US 2004/0100198) (hereafter “Adachi”).
Regarding claim 13, Kwong teaches the host material for the red phosphorescent dopant can be a variety of different known materials (paragraph [0085]).
Kwong in view of Kim ‘785 does not teach where the host is applicant's compound C.
Adachi teaches host materials for light emitting devices (paragraphs [0049]-[0058]).  Adachi teaches the host materials can be Zn metal complexes and specifically teaches 
    PNG
    media_image6.png
    111
    197
    media_image6.png
    Greyscale
 , which is the same as applicant’s compound C, as a preferred host material (paragraph [0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the host material of Kwong in view of Kim ‘785 for the Zn metal complex, 
    PNG
    media_image6.png
    111
    197
    media_image6.png
    Greyscale
, taught by Adachi.  The substitution would have been one known host material for another and would lead to the predictable results of using 
    PNG
    media_image6.png
    111
    197
    media_image6.png
    Greyscale
 as a host material for phosphorescent dopants.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).


Claims 8, 12, and 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of prior U.S. Patent No. 8,431,243. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,431,243. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 8,431,243 claims 
    PNG
    media_image7.png
    158
    138
    media_image7.png
    Greyscale
, which anticipates claim 7. The claims of U.S. Patent No. 8,431,243 anticipate the applicant’s claimed invention.

Claims 1-6, 11, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,230,060. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,230,060 claims electronic displays comprising the following metal complexes, 
    PNG
    media_image8.png
    194
    300
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    246
    284
    media_image9.png
    Greyscale
, and 
    PNG
    media_image10.png
    223
    277
    media_image10.png
    Greyscale
 and also claims the host can be BAlq or applicant’s compound C.  Therefore, it would have been obvious to select , 
    PNG
    media_image8.png
    194
    300
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    246
    284
    media_image9.png
    Greyscale
, and 
    PNG
    media_image10.png
    223
    277
    media_image10.png
    Greyscale
 as dopants and BAlq or compound C as host materials.  The applicant’s claimed invention would have obvious given the claims of U.S. Patent No. 10,230,060.

Claims 1-6, 11, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,600,975. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,230,060 claims electronic displays comprising the following metal complexes, 
    PNG
    media_image8.png
    194
    300
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    246
    284
    media_image9.png
    Greyscale
, and 
    PNG
    media_image10.png
    223
    277
    media_image10.png
    Greyscale
 and also claims the host can be BAlq or applicant’s compound C.  Therefore, it would have been obvious to select , 
    PNG
    media_image8.png
    194
    300
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    246
    284
    media_image9.png
    Greyscale
, and 
    PNG
    media_image10.png
    223
    277
    media_image10.png
    Greyscale
 as dopants and BAlq or compound C as host materials.  The applicant’s claimed invention would have obvious given the claims of U.S. Patent No. 10,230,060.

Claims 1-6, 11, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,142,786. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to Iridium complexes comprising isobutyl groups as substituents.
Regarding claims 1-6, 11, and 18-19, U.S. Patent No. 9,142,786 claims a compound with the following structure, 
    PNG
    media_image11.png
    176
    221
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    193
    221
    media_image12.png
    Greyscale
, and 
    PNG
    media_image13.png
    179
    280
    media_image13.png
    Greyscale
.  The claimed compound anticipates applicant's claim 13 because it is a species of 
    PNG
    media_image14.png
    182
    245
    media_image14.png
    Greyscale
 in claim 13.  U.S. Patent No. 9,142,786 further claims that the host material can be 
    PNG
    media_image15.png
    131
    127
    media_image15.png
    Greyscale
, applicant’s compound C.

Claims 1-6, 11, and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,577,201. 
Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to Iridium complexes comprising isobutyl groups as substituents.
Regarding claims 1-6, 11, and 18-19, U.S. Patent No. 9,577,201 claims a compound with the following structure, 
    PNG
    media_image11.png
    176
    221
    media_image11.png
    Greyscale
.  The claimed compound anticipates applicant's claim 13 because it is a species of 
    PNG
    media_image14.png
    182
    245
    media_image14.png
    Greyscale
 in claim 13.  U.S. Patent No. 9,577,201 further claims that the host material can be 
    PNG
    media_image15.png
    131
    127
    media_image15.png
    Greyscale
, applicant’s compound C.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 11, and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,911,930. 
Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to Iridium complexes comprising isobutyl groups as substituents.
Regarding claims 1-6, 11, and 18-19, U.S. Patent No. 9,911,930 claims a compound with the following structure, 
    PNG
    media_image11.png
    176
    221
    media_image11.png
    Greyscale
.  The claimed compound anticipates applicant's claim 13 because it is a species of 
    PNG
    media_image14.png
    182
    245
    media_image14.png
    Greyscale
 in claim 13.  U.S. Patent No. 9,911,930 further claims that the host material can be 
    PNG
    media_image15.png
    131
    127
    media_image15.png
    Greyscale
, applicant’s compound C.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759